Order modified so as to reduce the counsel fee to $200 and, as so modified, affirmed. The amount allowed is excessive. Trial of this action should be had without further delay. No opinion. Present — ■ Dore, J. P., Cohn, Van Voorhis, Breitel and Bergan, JJ.; Van Voorhis, J., dissents and votes to modify so as to direct payment of $25 per week by defendant for the support of the child and to deny the motion insofar as it sought support for plaintiff and counsel fee upon the ground that plaintiff has failed to show reasonable prospect of success.